[Cite as McCroskey v. Grafton Corr. Inst., 2011-Ohio-7026.]



                                      Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




DENNIS MCCROSKEY

       Plaintiff

       v.

GRAFTON CORRECTIONAL INSTITUTION

       Defendant


Case No. 2011-09896-AD

Deputy Clerk Daniel R. Borchert

                                     MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶ 1} On November 3, 2009, plaintiff, Dennis McCroskey, an inmate
incarcerated at defendant, Grafton Correctional Institution (“GCI”), was transferred out
of state for an extended period of time.
        {¶ 2} Plaintiff’s personal property was inventoried, packed, and delivered into
the custody of GCI staff incident to his transfer. Plaintiff recalled that when he returned
on May 10, 2011, none of his property could be located.
        {¶ 3} Plaintiff asserted his property was lost or destroyed as a proximate result
of negligence on the part of GCI personnel and he has consequently filed this complaint
seeking damages in the amount of $2,500.00. Payment of the filing fee was waived.
        {¶ 4} Plaintiff submitted a copy of his “Notification of Grievance” form wherein
plaintiff concluded, “I expect to be fully compensated-property value $1800 to $2000.”
        {¶ 5} In the investigation report defendant noted that “[d]efendant’s agents were
negligent in causing [plaintiff’s] loss” and “[d]efendant admits damages in the amount of
$2020.”
       {¶ 6} 6)      Plaintiff did not file a response.
                                  CONCLUSIONS OF LAW
       {¶ 7} Negligence on the part of defendant has been shown in respect to the
issue of protecting plaintiff’s property after he was transferred. Billups v. Department of
Rehabilitation and Correction (2001), 2000-10634-AD, jud.
       {¶ 8} Defendant is liable to plaintiff in the total amount of $2,020.00.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




DENNIS MCCROSKEY

        Plaintiff

        v.

GRAFTON CORRECTIONAL INSTITUTION

        Defendant


Case No. 2011-09896-AD

Deputy Clerk Daniel R. Borchert

                         ENTRY OF ADMINISTRATIVE DETERMINATION


         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $2,020.00. Court costs are assessed against defendant.



                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Dennis McCroskey, #321-264                        Gregory C. Trout, Chief Counsel
2500 S. Avon Belden Road                          Department of Rehabilitation
Grafton, Ohio 44044                               and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222
10/17
Filed 10/25/11
Sent to S.C. reporter 3/13/12